Citation Nr: 1816941	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for muscle injury, status-post lipoma removal, muscle group (MG) XIV (previously rated as right knee anterior thigh mass liposarcoma)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO).

In October 2015, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the October 2015 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2015, the AOJ changed the Veteran's previously rated right knee anterior thigh mass liposarcoma under Diagnostic Codes (DCs) 5261-5329 to muscle injury, status-post lipoma removal, muscle group (MG) XIV DC 5314.  It increased the Veteran's disability rating from noncompensable to 30 percent disabling, effective February 14, 2011.


FINDING OF FACT

The most probative evidence of record does not show findings reflective of a severe muscle disability affecting the Veteran's right lower extremity during the appeal period.
	

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent have not been met for a muscle injury, status-post lipoma removal, muscle group XIV, at any point in the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.73, DC 5314 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's shrapnel wounds of the right lower extremity are rated as Muscle Group XIV injury in accordance with DC 5314.  Muscle Group XIV is the anterior thigh group, including (1) Sartorius, (2) rectus femoris, (3) vastus externus, (4) vastus intermedius, (5) vastus intermus, and (6) tensor vaginae femoris.  The functions of this muscle group are extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) [extension of hip] in postural support of the body, and acting with hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73, DC 5314.

A 30 percent rating is assigned under DC 5314 for the right lower extremity throughout the appeal period, which corresponds to a finding of a moderately severe muscle injury.  A 40 percent rating, the highest rating available under DC 5314, requires a finding of a severe muscle injury.  Id.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under DCs 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  As previously noted, the Veteran's disability is currently rated as a moderately severe muscle injury with a higher rating requiring a finding of a severe muscle injury.  The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electro diagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran filed a Notice of Disagreement with regard to his initial noncompensable rating for the issue on appeal.  See November 2011 Notice of Disagreement. 

In April 2011, the Veteran attended a VA Muscles Examination.  The Veteran noted that he has a small lump in his right thigh for 6 years that was slowly getting bigger, it burned, and he could not stand long because of right leg pain.  The exam findings showed a 6cm x 6cm globular, non-tender,  mobile swelling in the lower part of the right quadriceps muscle.  No residuals of nerve, tendon, or bone damage were noted.  Further, no loss of deep fascia or muscle substance was noted.  The examiner's diagnosis was lipoma, right lower thigh; and small lymphocele, left testicle.  He summarized that this diagnosis had no effect on the Veteran's usual daily activities. 

A June 2012 Operation Report notes the Veteran's surgery for "painful mass right thigh" with a pre- and post-operative diagnosis of intramuscular lipoma right thigh. 

An August 2012 Orthopedic Surgery Outpatient Record notes the Veteran has full range of motion in his [right] knee with no flexion contracture and flexion greater than 110 degree.  Further, the skin was well healed.

In an April 2015 Statement in Support of Claim, the Veteran notes that to date, he still walks with the assistance of a cane due to complications for his June 2012 surgery. 

In a November 2015 VA Knee examination, the examiner noted, in pertinent part, that although a knee examination was requested [in an October 2015 Board remand]; a muscle injury examination more accurately describes the Veteran's sequelae, because his disability is due to the excision of a lipoma from the right thigh in 2012.  His knee was currently unaffected.  

In November 2015, as required by the October 2015 Board Remand, the Veteran attended a Muscle Injuries Disability Benefits Questionnaire (DBQ) examination.  The examiner diagnosed muscle injury from surgery to remove lipoma.  Further, he noted that the Veteran had a penetrating muscle injury to right Group XIV muscles as the result of surgery to remove a lipoma from his anterior thigh with no subsequent therapy thereafter.  Scars were shown where the lipoma was removed.  The examiner noted that the effect of muscle injury resulted in some impairment of muscle tonus and some loss of muscle substance along with consistent weakness.  Further, less than normal strength was noted in right hip flexion and right knee extension.  No muscle atrophy was noted.  The Veteran regularly uses a cane due to right leg unsteadiness.  Finally, the examiner noted that the Veteran's muscle injury does not impact his ability to work. 

Based on the foregoing evidence, the Board finds that the preponderance of evidence is against a finding that the Veteran has a severe muscle disability as a result of right thigh lipoma removal.  The Veteran does not have a service history consistent with a severe muscle disability.  There is no evidence of a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  More importantly, there are no current objective findings reflective of a severe muscle disability for the right thigh.  Indeed, the record is silent for ragged, depressed and adherent scars indicating wide damage to muscle groups; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction.  

Considering the type and history of the injury in conjunction with the current manifestations, the evidence tends to show that the Veteran's disability picture has more nearly approximated moderately severe muscle injuries or a lesser degree of disability during the requisite appeal period, as opposed to a severe muscle injury.  See 38 C.F.R. § 4.56.  Although the Board notes the objective evidence shows some impairment of muscle tonus and some loss of muscle substance, the finding of one cardinal symptom of a muscle injury standing alone is insufficient to warrant the highest rating available under DC 5314.  The evidence does not reflect an inability to keep up with work requirements or any other objective findings associated with severe muscle injuries.  There is consistent weakness in the right thigh, but this impairment standing alone simply supports the finding of a muscle injury and does not justify a higher rating.  This weakness and resulting functional loss is contemplated in the relevant rating criteria for evaluating muscle injuries and is reflected in current 30 percent rating for each lower extremity.  Thus, further consideration of alternate diagnostic codes is not warranted.  In sum, the Board finds the Veteran the functional impairment resulting from right thigh lipoma removal is appropriately compensated by the 30 percent rating assigned, and his claim for an increased rating must be denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent disabling for muscle injury, status-post lipoma removal, muscle group (MG) XIV(previously rated as right knee anterior thigh mass liposarcoma) is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


